DETAILED ACTION

This communication is in response to Application No. 17/395,167 filed on 8/5/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 is being considered by the examiner.

Specification
The specification is objected to because: 
The title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, 12, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collard et al. (hereinafter Collard)(US 2010/0257132) in view of Borle (US 2020/0322181).
Regarding claims 1, 12, and 17, Collard teaches as follows:
an apparatus (interpreted as information handling system 100 in figure 1) comprising: 
a memory (112 in figure 1); 
a network interface (interpreted as network port 110 in figure 1) configured to enable network communications; and 
a processor (CPU 102 in figure 1)(the information handling system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, various other subsystems 108, a network port 110 operable to connect to a network 160 to provide user access to a plurality of information handling system resources 158, and a system memory 112, all interconnected via one or more buses 114, see, paragraph [0019] and figure 1), wherein the processor is configured to perform operations comprising: 
obtaining, from one or more disparate data sources (IHS resources 158 may comprise switches and other network devices 202 used in a network, servers 204, workstations 206, personal computers 208, laptop computers 210, tablet computers 212, hand held devices 218 such as mobile telephones, scanners, and printers 216, see, paragraph [0021] and figure 2), inventory data of a plurality of network resources the inventory data including configuration information of the enterprise network (the configuration information and the operational information are automatically collected by a remote management system 120, see, paragraph [0023] and figure 2); 
selecting one or more contextual insights that apply to the inventory data of the enterprise network from contextual information (interpreted as survey information) related to one or more networks (survey information refers to information provided by a user 260 in response to a plurality of questions related to their past, current, or future use of a corresponding plurality of information handling system resources, see, paragraph [0022]) and configuration of the one or more networks (the collected configuration information and operational information is processed by the import module 128 to generate imported information. The survey information and the imported information are then stored in a database of remediation information 248. Once stored, the survey information and the imported information are then processed by the state analysis module 132 of the health monitoring system 124 to generate state analysis information (equivalent to applicant’s contextual insights) related to the IHS resources, see, paragraph [0023]-[0024]); and 
generating one or more contextual guides (interpreted as remediation operation)(a remediation operation refers to a corrective, modification, or replacement action performed in relation to an IHS resource 158, its operation, or its usage by a user, see, paragraph [0020]) specific to one or more affected network resources of the enterprise network based on the one or more contextual insights (a determination is made by the health remediation module in step 540 whether the IHS resource is properly configured. If not, then a remedial operation is selected from the repository of remediation information by the health remediation module in step 542 to correct the configuration of the IHS resource, see, paragraph [0050] and figure 5b).
Collard does not teach that the IHS resources are located over a plurality of domains of an enterprise network.
Borle teaches as follows:
cloud services are drastically reduced as the network administrator can perform these administrative functions efficiently via a single management interface provided by the cloud switch. Furthermore, the cloud switch provides the enterprise with the flexibility to easily grow its hybrid network infrastructure either in the cloud or in on-premises physical infrastructure (see, paragraph [0018]); and 
the cloud switch may receive a fourth request by the network administrator to create an association between the physical cloud port and a physical port of a physical network infrastructure component of multiple physical network infrastructure components potentially spanning multiple sites of the enterprise (equivalent to applicant’s plurality of domains of an enterprise network)(see, paragraph [0038]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collard with Borle to include the cloud switch as taught by Borle in order to efficiently administrate multiple sites (equivalent to applicant’s domains) of the enterprise. 
Regarding claims 2, 13, and 18, Collard teaches as follows:
changing, by the computing device, a configuration of at least one of the one or more affected network resources based at least in part on the one or more contextual guides (a remediation operation refers to a corrective, modification, or replacement action performed in relation to an IHS resource 158, its operation, or its usage by a user. For example, a corrective action may relate to changing the configuration settings for a personal computer's Basic Input/Output (BIOS) settings, see, paragraph [0020]).
Regarding claims 4, 15, and 20, Collard teaches as follows:
aggregating the plurality of network resources into a unified inventory (the information collected via the service device agents or the service appliance is stored as configuration status information in a configuration management database (CMDB 222), see, paragraph [0033] and figure 2), the plurality of network resources including network devices and software services (IHS resources 158 may comprise switches and other network devices 202 used in a network, servers 204, workstations 206, personal computers 208, laptop computers 210, tablet computers 212, hand held devices 218 such as mobile telephones, scanners, and printers 216, see, paragraph [0021] and figure 2); and 
obtaining configuration and feature related information for each of the plurality of network resources and software services (the configuration information and the operational information are automatically collected by a remote management system 120, see, paragraph [0023] and figure 2).
Borle teaches network resources distributed in plurality of sites of the enterprise as presented above.
Therefore, they are rejected for similar reason as presented above.
Regarding claims 5 and 16, Collard teaches as follows:
wherein obtaining the inventory data of the enterprise network further includes obtaining (the IHS resources 158 associated with the user's usage of the IHS resources 158 are determined and associated configuration and operational information is collected, see, paragraph [0023]): 
telemetry data of the enterprise network (interpreted as operational information), 
configuration data from a configuration management database of the enterprise network, and service related information from a subscription system (the information collected via the service device agents or the service appliance is stored as configuration status information in a configuration management database (CMDB 222), see, paragraph [0033]), the method further comprising: 
analyzing the telemetry data, the configuration data, and the service related information (the decision analytics module 152 processes the operational information provided by the ODS 254 to generate rules queries and to perform analysis operations related to the user's 260 use of the IHS resources 158, see, paragraph [0026]).
Borle teaches that the cloud switch provides a single management interface managing multiple physical network infrastructure components potentially spanning multiple sites of the enterprise (see, paragraph [0018]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collard in view of Borle to include generating the unified inventory in order to efficiently provide a single management interface of multiple sites of the enterprise.  
Regarding claim 6, Collard teaches as follows:
determining a contextual data set from the contextual information that applies to one or more of the network devices and software services based on the service related information and the telemetry data (survey information refers to information provided by a user 260 in response to a plurality of questions related to their past, current, or future use of a corresponding plurality of information handling system resources, see, paragraph [0022]); and 
selecting the one or more contextual insights from the contextual data set that applies to the configuration and feature related information based on the telemetry data (the collected configuration information and operational information is processed by the import module 128 to generate imported information. The survey information and the imported information are then stored in a database of remediation information 248. Once stored, the survey information and the imported information are then processed by the state analysis module 132 of the health monitoring system 124 to generate state analysis information (equivalent to applicant’s contextual insights) related to the IHS resources, see, paragraph [0023]-[0024]).
Regarding claim 10, Collard teaches as follows:
the control center 350 can also provide a user management function which allows administrators to maintain users in terms of roles, permissions, and a list of services a user is allowed to access (see, paragraph [0030] and figure 3).
Borle teaches at least two network resources from different domains of the enterprise network as presented above.
Therefore, it is rejected for similar reason as presented above.

Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collard et al. (hereinafter Collard)(US 2010/0257132) in view of Borle (US 2020/0322181), and further in view of Yip et al. (hereinafter Yip)(US 2016/0283947).
Regarding claims 3, 14, and 19, Collard in view of Borle teaches all limitations as presented above except for obtaining the information from a knowledge database.
Yip teaches as follows:
a knowledge article may be created and updated in a database system to collect useful information for customers regarding product specifications, warranty information, repair instructions, and other aspects of an organization's product and/or service line that the organization's customer base is likely to be interested in (see, paragraph [0019]); and 
knowledge article database 108 (equivalent to applicant’s content management system) can receive, store, update, and otherwise maintain knowledge articles and related content to be used by enterprise social networking system 102 (see, paragraph [0033] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collard in view of Borle with Yip to include creating and updating a knowledge article database as taught by Yip in order to efficiently collect and maintain information from a plurality of network sources in a plurality of domains of an enterprise network.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collard et al. (hereinafter Collard)(US 2010/0257132) in view of Borle (US 2020/0322181), and further in view of Kriegel (US 2006/0031934).
Regarding claim 7, Collard teaches as follows:
the IHS resources 158 associated with the user's usage of the IHS resources 158 are determined and associated configuration and operational information is collected. As used herein, operational information refers to information related to a user's use of the individual IHS resources 158 (see, paragraph [0023]).
Collard in view of Borle teaches all limitations as presented above except for one of a risk analysis of the enterprise network, troubleshooting of the enterprise network, and a configuration update of the enterprise network.
Kriegel teaches as follows:
database server 306 may collect stored or contemporaneous data representing communication activity between a user and application server 300, including configuration changes (equivalent to applicant’s configuration update), alarm conditions, notification attempts, and other vital network status information (see, paragraph [0049]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collard in view of Borle with Kriegel to include collecting user activity of configuration modification as taught by Kriegel in order to efficiently detect vital network status information.
Regarding claims 8 and 9, Collard in view of Borle teaches all limitations as presented above except for generating one or more security alerts.
Kriegel teaches as follows:
a notification may indicate the type of security notification signal detected; the severity of the notification signal detected; the date, time, and location at which the signal was detected; and/or a password or secure login necessary to access the system (see, paragraph [0048]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collard in view of Borle with Kriegel to include generating a security notification including identification, location and feature-related information in order to efficiently generate specific remedial operations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collard et al. (hereinafter Collard)(US 2010/0257132) in view of Borle (US 2020/0322181), and further in view of Dewangan (US 2013/0066687).
Regarding claim 11, Collard in view of Borle teaches all limitations as presented above except for determining a plurality of stages in an adoption lifecycle journey of the resource.
Dewangan teaches as follows:
the life cycle manager 221 retrieves, manages and coordinates information of one or more life cycle stages are identified by the performance manager 220 and/or user to be relevant to the process being analyzed in the performance record (see, paragraph [0043]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collard in view of Borle with Dewangan to include the life cycle manager as taught by Dewangan in order to efficiently identify life cycle stages from performance information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 17, 2022